Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 11/17/21.
The application has been amended as follows: 
Claim 9 has been canceled.
Claim 22 has been canceled.

Claim 1, line 23, “a foot” has been changed to ---a person’s foot---
Claim 1, line 27, “a person’s foot” has been changed to ---the person’s foot---
Claim 10, line 3, “a person’s foot” has been changed to ---the person’s foot---
Claim 12, line 25, “a foot” has been changed to ---a person’s foot---
Claim 12, line 27, “a person’s foot” has been changed to --- the person’s foot---
Claim 21, line 19, “a foot” has been changed to ---a person’s foot---
Claim 21, line 21, “a person’s foot” has been changed to --- the person’s foot---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of said outer sections extending in the rearward direction away from said central section such that a receiving space is formed between the said outer sections to facilitate receiving a foot.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
	The primary reason for the allowance of claim 12 is the inclusion of said front surface having a plurality of teeth therein extending forward of said bracket, said teeth being configured to engage a tree; each of said first and second lateral surfaces is angled outwardly from said front surface; said rear surface including a central section and a pair of outer sections positioned on opposite sides of said central section wherein one of said outer sections abuts the first lateral surface and one of said outer sections abuts the second lateral surface, said outer sections of said rear surface extending in a rearward direction away from said front surface and toward an Page 4 of 11associated one of the first and second lateral surfaces, said outer sections extending in the rearward direction away from said central section such that a receiving space is formed between the said outer sections to facilitate receiving a foot; and a plurality of projections being positioned on said outer sections to facilitate a grip between a person's foot and said outer sections.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
The primary reason for the allowance of claim 21 is the inclusion of wherein a receiving space is formed between the said outer sections to facilitate receiving a foot; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CANDACE L BRADFORD/           Examiner, Art Unit 3634                                                                                                                                                                                             

/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634